Ingraham, J. (dissenting) :
I do not concur in the affirmance of this judgment, as I do not think that the evidence is sufficient to justify a finding that the defendant was negligent. So far as appears, the truck upon which the plaintiff was riding drove in front of the car when the car was but a short distance from the truck, and there is nothing to show that the motorman could have stopped the car in time to avoid the collision. There is nothing to show that the motorman did not, as soon as "it was apparent that the truck would cross in front of the car, do all that he could to avoid the accident, and that the collision was not solely caused by the action of the driver, without fault of the defendant. The fact that the truck was at the easterly curb line at Second‘avenue when the' car had reached a point about 100 feet north of the street would not justify a finding of negligence, as there was nothing then to indicate that the driver of the truck intended to cross in front of the car instead of waiting, as he should have done, until the car had passed.
I think the judgment should be reversed.
Judgment and order affirmed, with costs.